Citation Nr: 1642788	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a thoracolumbar spine disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to December 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a thoracolumbar spine disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A March 1974 rating decision denied the claim of entitlement to service connection for a lumbar spine condition; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.






CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for a back condition in a March 1974 rating decision.  At that time, the RO determined the evidence failed to show the Veteran had a current disability.  The Veteran was notified of the denial by a letter dated in April 1974.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claim.  

The evidence of record in January 1985 consisted of the Veteran's statements, service treatment records (STRs), and a VA examination performed in January 1974. 

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, VA outpatient treatment records dated through May 2010, private treatment notes from Drs R.B. and C.D., as well as the results of a July 2010 VA examination.  In sum, these records provide additional information establishing the presence of a diagnosed lumbar spine disability.  In addition, the Veteran has provided additional statements indicating this disability may be the result of his football injury in service.  

The above-noted evidence, when viewed in the light most favorable to the Veteran, tends to indicate his currently diagnosed lumbar spine degenerative disc disease may have resulted from his in-service football injury.  As such, the Board finds this evidence to be new and material.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for a thoracolumbar spine disability.  Accordingly, reopening of the claim for service connection for a thoracolumbar spine disability is warranted.  


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a thoracolumbar spine disability is granted.


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the Board observes that a medical examiner is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

By way of a brief background, the Board notes the Veteran's STRs show he sustained a back injury playing football in November 1962.  His records show he was admitted to Tripler Army Hospital at that time, where he received inpatient bed rest, bed board, muscle relaxants and heat treatments.  The Veteran was not subsequently discharged to duty until December 1962.  In his November 1963 separation examination, the Veteran's spine was noted to be normal.  Thereafter, the Veteran joined the Naval Reserve, where several annual physical examinations do not contain complaints of a lumbar spine disability.  The record shows that in February 1987 the Veteran fell and injured his back while working as a postal deliveryman.  Then in July 1990 the Veteran re-injured his back. 

In the course of a July 2010 VA examination, the examiner inaccurately recounted the Veteran's medical history.  In particular, the examiner stated the Veteran was treated with bed rest "for a day or so" following his in-service injury.  However, the STRs show the Veteran was treated for roughly a month and half.  In addition, the examiner stated the Veteran sustained an injury at the Post Office in 1990; however, the record shows this injury occurred in February 1987.  The examiner subsequently diagnosed the Veteran with degenerative disc disease.  The examiner then found the Veteran's current disability is more likely the result of the auto accident after service, than his injury in service.  The examiner wholly failed to explain how or why he rendered this conclusion, and did not discuss the Veteran's reports of ongoing back pain since his in-service injury.  Since the examiner misstated the facts, failed to provide even a slight rationale to support his medical opinion, and entirely ignored the Veteran's reports, the Board finds this examination deficient.  Therefore, a new examination with medical opinion is necessary.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA physician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of his thoracolumbar spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's current thoracolumbar spine disability is etiologically related to his in-service football injury. 

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of his injury in service, as well as his reports of continuous back manifestations since that time.  In addition, the examiner must also discuss all relevant evidence, to specifically include the Veteran's outpatient treatment records from the Gainesville VAMC, and private treatment records, post-service Naval Reserve annual physical examinations, and U.S. Postal Service Worker's Compensation records.  

The examiner must provide an adequate rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


